                  Case: 4:18-cr-00745-RWS Doc. #: 48 Filed: 03/08/19 Page: 1 of 9 PageID #: 208
AO 245 8 (Rev . 09/ 17)

  Sheet I- Judgment in a Crimi nal Case



                                          United States District Court
                                                           Eastern District of Missouri
                           UNITED STATES OF AMERICA
                                          v.                                 JUDGMENT IN A CRIMINAL CASE
                          Barbara "Basia" Skudrzyk a/k/a Barbara "Basia"
                                                                            CASE       UMBER : 4:18-CR-745-RWS
                          Najarro
                                                                              USM Number: 48128-044
                                                                                                 ~~~~~~~~~~~~~~




  THE DEFENDANT :                                                             Nicholas R. Williams
                                                                              Defendant's Attorney
   [8J     pleaded guilty to count(s)          four, five, and six of the indictment on December 4, 2018
   D which
     pleaded nolo contendere to count(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
           was accepted by the court.
       was found guilty on count(s)
   D   after a plea of not guilty
  The defendant is adjudicated gui lty of these offenses :
                                                                                                              Date Offense                  Count
 Title & Section                                    Nature of Offense                                         Concluded                    umber(s)
18 U.S.C. § 1341                                 Mail Fraud                                             beginning in or about May        4, 5, and 6
                                                                                                        20 I 0 and conti nuing through
                                                                                                        on or about July 3 I, 20 I 8




       The defendant is sentenced as provided in pages 2 through                   8    of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of I 984 .

          The defendant has been found not g uilty on count(s)

          Count(s) one, two, and three                                are      dismissed on the motion of the United States .

 It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
 mailing address until all fines , restitution , costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
 restitution , the defendant must noti fy the court and United States attorney of material changes in economic circumstances.


                                                                               March 8, 2019
                                                                               Date of Imposition of Judgment




                                                                              ~RODNEY W. SIPPEL
                                                                               CHIEF UNITED STATES DISTRICT JUDGE
                                                                              Name & Title of Judge


                                                                               March 8, 20 I 9
                                                                              Date signed

   Record No.:       54
                  Case:Judgment
AO 245 B (Rev. 09/1 7)
                        4:18-cr-00745-RWS
                                in Criminal Case
                                                    Doc.
                                                 Sheet       #: 48
                                                       2 - Impriso nment Filed: 03/08/19 Page: 2 of 9 PageID #: 209
                                                                                                                           2_
                                                                                                            Judgment-Page __        of   _8_ _
              Barbara "Basia" Skudrzyk a/k/a Barbara
  DEFENDA T: "Basia" Najarro
  CASE NUMBER : 4:18-CR-745-RWS
  District:       Eastern District of Missouri
                                                              IMPRJSONMENT
   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of 30 months




   k8J    The court makes the following recommendations to the Bureau of Prisons:
   While in the custody of the Bureau of Prisons, it is recommended the defendant be evalu ated for participation in a mental health treatment
   program and an Occupational/Educational program, specifically, in the fields of medicine or dentistry. It is recommended that the
   defendant participate in the Financial Responsibility Program while incarcerated. The Court requests the defendant be housed as close to
   the St. Louis area as possible. Such recommendations are made to the extent they are consistent with the Bureau of Prisons policies.


   D      The defendant is remanded to the custody of the United States Marshal.

   D      The defendant shall surrender to the United States Marshal for this district :

          D       at                     a.m ./pm on
          D       as notified by the United States Marshal.

   k8J    The defendant shall surrender for service of sentence at the institution desi gnated by the Bureau of Prisons :

          O       before 2 p.m. on

          k8J     as notified by the United States Marshal on a date after June I, 2019
          D       as notified by the Probation or Pretrial Services Office




                                     MARSHALS RETURN MADE ON SEPARATE PAGE
                 Case:Judgment
 AO 245B (Rev. 09/17)
                         4:18-cr-00745-RWS
                               in Criminal Case
                                                   Doc. #: 48 Filed: 03/08/19 Page: 3 of 9 PageID #: 210
                                                Sheet 3 - Supervised Release

                                                                                                                 Judgment-Page   _3_ of _8__
                   Barbara "Basia" Skudrzyk a/k/a Barbara
     DEFENDANT : "Basia" Najarro
     CASE UMBER : 4: 18-CR-745-RWS
     District: Eastern District of Missouri


                                                       SUPERVISED RELEASE
         Upon release from impri son ment, the defendant sha ll be on supervised release for a term of 3 years     ~~~~~~~~




                                                      MANDATORY CONDITIONS
I.     You must not comm it another federal , state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controll ed substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 0    The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
4.         181   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
                 senten ce of restitution. (check if applicable)
5.         O     You must cooperate in the collection of DNA as directed by the probation officer. (check   if applicable)
6.         O     You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 2090 I,
                 et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
                 the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         O     You must participate in an approved program for domestic vio lence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                 Case:  4:18-cr-00745-RWSSheetDoc.
                     Judgment in Criminal Case
 AO 2458 (Rev . 09/17)
                                                        #: 48 Filed: 03/08/19 Page: 4 of 9 PageID #: 211
                                               JA - Supervised Release

                                                                                                                                   4_ o f
                                                                                                                   Judgment-Page _ _         _8__
                 Barbara "Basia" Skudrzyk a/k/a Barbara
     DEFE DANT: "Basia" Najarro
     CASE NUMBER : 4:18-CR-745-RWS
     District:   Eastern District of Missouri


                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of superv ision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federa l judicial district where you are authorized to reside within 72 hours of your release
       from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first gett ing permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the
       probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
       any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
       so. lfyou do not have full-time employment yo u must try to find full-time employment, unless the probation officer excuses you from
       doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must
       notify the probation officer at least 10 days before the change. If noti fying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware ofa change or expected
       change.
8.     You must not comm unicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
       of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm , ammun ition , destructive device, or dangerous weapon (i .e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunch akus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential hum an source or informant without first
    getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (includi ng an organization), the probation officer may require you
    to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
    that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
contain ing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www.uscourts .gov.



Defendant's Signature                                                                                       Date
                 Case: 4:18-cr-00745-RWS Sheet
                                          Doc.       #: 48 Filed: 03/08/19 Page: 5 of 9 PageID #: 212
                                               38 - Supervised Release
AO 24 58 (Rev. 09117)    Judgment in Criminal Case

                                                                                                               Judg ment-Page   _5_    of   _8_ _
                Barbara "Basia" Skudrzyk a/k/a Barbara
   DEFENDA T: _"_B_as_i_a'_'__.~~·a_rr_o_ _ _ _ _ _ _ _ _ __
   CASE NUMBER : 4:18-CR-745-RWS
  District:      Eastern District of Missouri
                                        ADDITIONAL SUPERVISED RELEASE TERMS
   While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply with
   the fo llowing additional conditions. If it is determined there are costs associated with any services provided, the defendant shall pay those
   costs based on a co-payment fee established by the probation office .
  You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer, in
  consultation with the treatment provider, will supervise your participation in the program (provider, location, modality, duration, intensity,
  etc.).

  You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S .C. § 1030(e)(l)), other
  electron ic communications or data storage devices or media, or office, to a search conducted by a United States probation officer. You
  must warn any other occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct
  a search under this condition on ly when reasonable suspicion exists that you have violated a condition of supervision and that the areas to
  be searched contain evidence of this violation .

  You must not engage in an occupation, business, profession, or volunteer activity that would require or enable you to have access to the
  financial assets of others without the prior approval of the probation officer.

  If the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the Schedule of Payments sheet of the
  judgment. You must also notify the court of any changes in economic circumstances that might affect the abi lity to pay this financial
  penalty.

  You must provide the probation officer with access to any requested financial information and authorize the release of any financial
  information . The probation office may share financial information with the U.S . Attorney's Office.

  You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

  You must apply all monies received from any anticipated and/or unexpected financia l gains, including any income tax refunds,
  inheritances, or judgments, to the outstanding Court-ordered financial obligation . You must immediately notify the probation office of the
  receipt of any indicated monies .
                     Case:
 AO 245B (Rev. 09/J 7)
                           4:18-cr-00745-RWS Doc. #: 48 Filed: 03/08/19 Page: 6 of 9 PageID #: 213
                        Judgme nt in Criminal Case                        Sheet 5 - Criminal Monetary Penalt ies

                                                                                                                                                  Judgme nt-Page   6      of   _8__
                  Barbara "Basia" Skudrzyk a/k/a Barbara
  DEF EN DA NT : "Basia" Najarro
  CASE NUMBER : 4:18-CR-745-RWS
  District: Eastern District of Missouri
                                                                 CRIMINAL MONETARY PENALTIES
  The defendant must pay the total criminal monetary penalties under the schedule of payments on sheet 6
                               Assessment              JVTA Assessment*                    Fine                                                             Restitution

          Total s:                          $300.00                                                                                                      $381 ,583.50

          The determination of restitution is deferred until
  D       will be entered after suc h a determination .
                                                                                                                    An Amended Judgment in a Criminal Case (AO 245C)



   ~       The defendant must make restitution (including community restitution) to the followin g payees in the amount listed below.
  lfthe defendant makes a partial payment, each payee shall receive an approximately proportional payment unless specified
  otherwise in the priority order or percentage payment column below . However, pursuant ot 18 U.S.C. 3664(i), all nonfederal
  victims mu st be paid before the United States is paid.

 Name of Payee                                                                                                     Total Loss*        Restitution Ordered Priority or Percentage
  Washington University Campus Box 1058 Attn . Joseph Sklansky Assistant Vice Chancellor and Associate General
  Counsel St. Louis, Missouri 63130                                                                                                   $38 1,583 .50




                                                                                                                                         $381,583.50

 D Restitution amount ordered pursuant to plea agreement


 D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
         before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(t). All of the payment options on
         Sheet 6 may be subj ect to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~      The court determined that the defendant does not have the ability to pay interes t and it is ordered that :
           ~        The interest requirement is waived for the .                                   D       fine            1:8]   restitution .
           D        The interest requirement for the                      D      fine       D      restitution is modified as follows:




* Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
** Findings for the total amount of losses are requ ired under Chapters 109A, 110, I I OA, an d 1I 3A of Title 18 for offenses committed on or
after September I 3, 1994 but before April 23, 1996.
                Case: Judgment
AO 245 B (Rev. 09/17)
                       4:18-cr-00745-RWS
                               in Criminal Case
                                                   Doc. #: 48 Filed: 03/08/19 Page: 7 of 9 PageID #: 214
                                                Sheet 5A - Crim inal Monetary Pena lti es

                                                                                                             Judgment-Page     7    of   _8__
                        Barbara "Basia" Skudrzyk a/k/a Barbara
   DEFENDANT: _"_B_as_i_a'_'N__,~~·a_rr_o~~~~~~~~~~~
   CASE UMBER : 4:18-CR-745-RWS
   District:      Eastern District of Missouri

                        ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

 All criminal monetary penalties are due in full immediately. The defendant shall pay all criminal monetary penalties through the Clerk of
 Court. If the defendant cannot pay in full immediately, then the defendant shall make payments under the following minimum payment
 sched ule: During incarceration, it is recommended that the defendant pay criminal monetary penalties through an installment plan in
 accordance with the Bureau of Prisons' Inmate Financial Responsibility Program at the rate of 50% of the funds available to the defendant.
 If the defendant owes any criminal monetary penalties when re leased from incarceration, then the defendant shall make payments in
 monthly installments of at least $500, or no less than 10% of the defendant's gross earnings, whichever is greater, with payments to
 commence no later than 30 days after release from imprisonment. Until all criminal monetary penalties are paid in full , the defendant shall
 notify the Court and this di strict's United States Attorney's Office, Financial Litigation Unit, of any material changes in the defendant's
 economic circumstances that might affect the defendant's abi lity to pay criminal monetary penalties . The defendant shall notify this
 district's United States Attorney's Office, Financial Litigation Unit, of any change of mailing or residence address that occurs while any
 portion of the criminal monetary penalties remains unpaid.
                  Case:
AO 245B (Rev. 09/ 17)
                        4:18-cr-00745-RWS
                     Judgment in Cri minal Case Sheet 6Doc.   #: e48
                                                        - Sc hedul     Filed: 03/08/19 Page: 8 of 9 PageID #: 215
                                                                   of Payments

                                                                                                                             Judgment-Pa ge       8     of   _8__
               Barbara "Basia" Skudrzyk a/k/a Barbara "Basia"
  DEF E DA T : ajarro
              -~---------------~
  CASENUMBER : 4:18-CR-745-RWS
  District:        Eastern District of Missouri
                                                          SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows :
   A    181     Lump sum payment of        $300.00
                                           -------
                                                                 due immediately, balance due
                                   0     not later than                                , or
                                   181   in accordance with   D     C,   D    D, or       D   E below; or     181   F below; or
  BD           Payment to begin immediately (may be combined with                  D    C,     D      D, or    D     E below; or    D    F below; or
  CD          Payment in equal                    (e.g., equa l, weekly, monthly, quarterly) installments of                              over a period of

             ------- e.g., months or years), to commence                                        (e.g., 30 or 60 days) after the date of this judgment; or

  0    D Payment in equal                         (e.g., equal, weekly, monthly, quarterly) installments of                       over a period of
                                 e.g. , months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or
 E     D       Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after Release from
               imprisonment. The court wi ll set the payment plan based on an assessment of the defendant's ability to pay at that time: or
  F    181     Special instructions regarding the payment of criminal monetary penalties:
IT IS FURTHER ORDERED that the defendant shall pay to th e Unit ed States a special assessment of$ I 00 on each of Co unts 4 through 6, for a total of $300,
which shall be due immediately. See pa ge 7 of this judgment for more information regarding restitution payments.

   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalty payments, except those payments made through the Bureau of Prisons'
   Inmate Financial Responsibility Program are made to the clerk of the court.

   The defendant wil l receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D          Joint and Several
               Defendant and Co-defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
               and corresponding payee, if appropriate.




  D          The defend ant shall pay the cost of prosecution.
  D          The defendant shall pay the following court cost(s) :




  D          The defendant shall forfeit the defendant's interest in the following property to the United States :




  Payments shall be applied in the following order: (I ) assessment; (2) restitution principal, (3) restitution interest, (4) fine principal,
  (5)fine interest (6) community restitution.(7) penalties, and (8) costs, including cost of prosecution and court costs.
        Case: 4:18-cr-00745-RWS Doc. #: 48 Filed: 03/08/19 Page: 9 of 9 PageID #: 216
                                                                    Barbara "Basia" Skudrzyk a/k/a Barbara "Basia"
                                                         DEFENDANT:_N~~~   _ _ _ _ _ _ _ _ _ _ __
                                                                       · a_rr_o

                                                         CASE NUMBER: 4:18-CR-745-RWS
                                                          USM Number: 48128-044
                                                                        ------------
                                UNITED ST ATES MARSHAL
                         RETURN OF JUDGMENT IN A CRIMINAL CASE

I have executed this judgment as follows:




The Defendant was delivered on _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.




                                                         UNITED STATES MARSHAL


                                                    By
                                                             Deputy U.S. Marshal




D      The Defendant was released on _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ Probation

D      The Defendant was released on _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ Supervised Release

D      and a Fine of_ _ _ _ _ _ __          D and Restitution in the amount of_ _ _ _ _ _ __



                                                         UNITED ST ATES MARSHAL


                                                    By
                                                             Deputy U.S. Marshal


I certify and Return that on _ _ _ _ _ _ , I took custody of - - - - - - - - - - - - - -

at _ _ _ _ _ _ _ _ _ _ _ and delivered same t o - - - - - - - - - - - - -- - - -

on _ _ _ _ _ _ _ _ _ _ _ _ _~F . F . T. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                         U. S. MA RSHAL E/ MO

                                                     ByDUSM _ _ _ _ _ _ __
